Exhibit DEBT CONVERSION AGREEMENT This Debt Conversion Agreement (“Agreement”) is effective as of March 12, 2010, by and between Gulf United Energy, Inc., a Nevada corporation (the “Company”) and James M. Askew (“Investor”). WHEREAS, the Company and Investor are parties to that certain promissory note dated April 10, 2007 (the “Note”); WHEREAS, on March 11, 2010, Investor executed a letter agreement pursuant to which Investor forgave all accrued and unpaid interest due under the Note through March 11, WHEREAS, as of March 12, 2010, there was an aggregate of $1,639,685 of outstanding principal due under the Note; WHEREAS, the Company and
